              Case 4:18-cv-00327-LPR Document 48 Filed 01/28/21 Page 1 of 11




                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                        CENTRAL DIVISION

JOHN LAMB, individually and on behalf                                                           PLAINTIFF
of all others similarly situated

v.                                        Case No. 4:18-cv-00327-LPR

PULASKI COUNTY
SPECIAL SCHOOL DISTRICT                                                                       DEFENDANT


                                           CONSOLIDATED ORDER

            By way of this Order, the Court (1) concludes that the proposed Settlement Agreement1 is

fair, reasonable, adequate, and otherwise consistent with the requirements of Eighth Circuit

precedent, the FLSA statute, and Rule 23; (2) overrules the two Objections to the proposed

Settlement Agreement filed on the docket; (3) excludes from the proposed Settlement Agreement

and the Rule 23 class all the persons who requested to be excluded; (4) formally and finally

approves the proposed Settlement Agreement; and (5) dismisses the case with prejudice.2


                                              FACTUAL FINDINGS

       1. On May 15, 2018, the named Plaintiff filed a Complaint, which included FLSA, AMWA,

and breach of contract claims.3 The Complaint included both collective action and class claims.4

The thrust of the Complaint was that the Pulaski County Special School District was not paying

bus drivers the rate promised to them on the first page of their contracts.5 Instead, for some chunk



1
 Ex. 3 (Amend. Class Action and Collective Action Settlement Agreement and Release) to Second Suppl. to Mot. for
Final Approval and Final Fairness Hr’g (Doc. 47-1).
2
    The Court retains jurisdiction to enforce the terms of the Settlement Agreement.
3
    Pl.’s Compl. (Doc. 1) at 10-12.
4
    Id. at 6-10.
5
    Id. at 1-2.
               Case 4:18-cv-00327-LPR Document 48 Filed 01/28/21 Page 2 of 11




of driving hours, the District was paying a lower rate that was set forth in a salary schedule in the

District’s personnel policies.6 This alleged failure to pay the promised rate did more than just

breach a contract, according to the Complaint.7 It also meant that bus drivers were not being

properly compensated for overtime hours because the base pay rate used to calculate time-and-a-

half pay was wrong.8

          2. On January 14, 2019, the named Plaintiff moved for conditional certification of an FLSA

collective of bus drivers.9 On the same date, the named Plaintiff moved for certification of a Rule

23 class of bus drivers.10

          3. On February 27, 2019, the Court conditionally certified an FLSA collective,11 granted Rule

23 class certification,12 and ordered Notice to both the collective and the class.13 All of the Notice

obligations were timely and properly performed by the Parties.14

          4.   On August 14, 2020, Plaintiffs filed an Uncontested Motion for Preliminary Approval of

Class Settlement and Notice to the Settlement Class.15 On September 8, 2020, the Court granted

the Motion and authorized the proposed Notice Plan.16 All Notice obligations were timely and




6
    Id. at 3-6, 16.
7
    Id. at 4-6.
8
    Id.
9
    Pl.’s Mot. for Conditional Certification (Doc. 10).
10
     Pl.’s Mot. for Class Certification (Doc. 12).
11
     Order Granting Conditional Certification and Directing Notice (Doc. 17).
12
     Order Granting Class Certification (Doc. 19).
13
     Order Granting Conditional Certification and Directing Notice (Doc. 17); Order Approving Class Notice (Doc. 18).
14
     See Pl.’s Decl. of Compliance with Ct.-Ordered Notice Plans (Doc. 26).
15
     Pl.’s Unopposed Mot. for Prelim. Approval of Class Settlement and Notice to the Settlement Class (Doc. 36).
16
     Order Granting Prelim. Approval of Class Settlement and Notice to the Settlement Class (Doc. 40).

                                                           2
              Case 4:18-cv-00327-LPR Document 48 Filed 01/28/21 Page 3 of 11




properly performed by the Parties,17 and met the substantive requirements set out in Grunin v.

International House of Pancakes.18

       5.    The Court received two Objections: one from Meandy Bishop and one from Beverly

Cook.19

       6. Twenty-one people requested exclusion from the proposed Settlement and class.20 They

are Delton Adams, Kimberly Branch Burns, Beverly Cook, Purcela Daniels, Lava Davis, Kervis

Dunhoo, Sr., Tequila Gilcrease, Linda Heffner, James P. Howard, Karen Hudson, Michelle Jones,

Alicia Lockert, Leroy Martin, Jr., Vernon Mason, Theresa J. Mays, Katina Piggee, Jason Profit

Sr., Robert Turner, Willie Williams, Richard L. Wright, and Steven A. Zimmerman.21 These

exclusion requests are in an appropriate form and appear authentic.22

       7. On December 4, 2020 the Court held a final fairness hearing.23 Neither Ms. Bishop nor

Ms. Cook (the persons who filed written objections) showed up to the hearing.24 Nonetheless, the

Court considered their objections in full.25 Only one other person showed up to the hearing, but

he did not present an objection to the Court—despite the Court explicitly providing the opportunity

for oral objections at the hearing.26




17
  Pl.’s Notice of Compliance with Ct.-Ordered Notice Plans (Doc. 42). See also Notice of Compliance with
Settlement Agreement and Notice to Appropriate Federal and State Officials of Settlement (Doc. 39); Notice of Opt-
Outs and Objs. And Mot. for Final Approval (Doc. 44).
18
     513 F.2d 114, 120-22 (8th Cir. 1975).
19
     Obj. to Settlement by Meandy Bishop (Doc. 41); Obj. to Settlement by Beverly Cook (Doc. 43).
20
     Notice of Opt-Outs and Objs. And Mot. for Final Approval (Doc. 44) at 2.
21
     Ex. 1 (Opt-Outs) to Notice of Opt-Outs and Objs. And Mot. for Final Approval (Doc. 44-1) at 2.
22
     See id. at 3-23.
23
     Clerk’s Mins. for Final Fairness Hr’g.
24
     See Dec. 4, 2020 Hr’g Tr. at 25.
25
     Id. at 25-27.
26
     Id. at 4-5.

                                                           3
              Case 4:18-cv-00327-LPR Document 48 Filed 01/28/21 Page 4 of 11




       8.     At the hearing, counsel explained that this case was settled “at arm’s length after the Court

had granted conditional and class certification [and] after the parties exchanged written

interrogatories, requests for production and the defendant has produced over 4,457 pages of payroll

documents.”27 The Court learned that the settlement in principal occurred as the Parties “were

preparing for depositions.”28 Counsel detailed the negotiations that took place for the Court.29

Based on the description provided, the Court finds this was a good-faith, arm’s-length negotiation.

       9. At the hearing, the Court also learned that during discovery, and with some additional legal

research around that time, Plaintiffs’ counsel realized that their legal theory of liability faced some

extremely difficult—and perhaps insurmountable—hurdles.30                     Plaintiffs’ counsel candidly

acknowledged this several times during the hearing.31 After considering the facts and law at play

in the case—especially the School District’s applicable personnel policies, the salary schedule,

and the Arkansas law that makes those things a binding part of contract with district employees32—

the Court agrees with the assessment by Plaintiffs’ counsel that the chance of success on any of

Plaintiffs’ currently pled claims was and is extremely low and approaching zero.33

       10. Plaintiffs’ counsel is not receiving attorneys’ fees or costs in this matter.34 The proposed

Settlement Agreement does not include attorneys’ fees or costs.35 And Plaintiffs’ counsel made

clear they are not taking any fees or costs from Mr. Lamb, the opt-in Plaintiffs, the Defendants, or


27
     Id. at 11.
28
     Id.
29
     Id. at 41-43.
30
     Id. at 12.
31
     Id. at 12-16, 48.
32
   See ARK. CODE ANN. §§ 61-17-2301, 61-17-2304. See also Exs. 7-10 to Final Fairness Hr’g (regarding the School
District’s applicable personnel policies, the salary schedule, and Arkansas law).
33
     Id.
34
     Id. at 11-12.
35
     Id. at 11.

                                                       4
              Case 4:18-cv-00327-LPR Document 48 Filed 01/28/21 Page 5 of 11




anyone else.36 This choice to not take fees appears to be directly related to the assessment by

Plaintiffs’ counsel (made during discovery and after further legal research) that the claims

originally brought had a really low likelihood of success.37

       11. Initially, the Court was concerned about the breadth of the Release of Claims contemplated

in the proposed Settlement Agreement. The Court expressed that concern at the hearing.38

However, the Parties have chosen to narrow the Release.39 Under the revision, only non-excluded

members of the FLSA collective—a group that will be entitled to monetary relief from the

Settlement Agreement—will release (or waive) any of their rights to pursue a lawsuit against the

District.40 Rule 23 class members who are not part of the FLSA collective—and thus only receive

injunctive relief in the proposed Settlement Agreement—are not releasing (or waiving) any of their

rights to bring a lawsuit.41 Moreover, the release (or waiver) for non-excluded FLSA collective

members will only apply to the claims that were actually asserted in the lawsuit.42 It will not apply

to claims that could have been, but were not, asserted in the case, let alone claims that could not

have been brought in the case.43




36
     Id. at 12.
37
     Id.
38
     See id. at 33.
39
     Id. at 54-55.
40
 See id.; Ex. 3 (Amend. Class Action and Collective Action Settlement Agreement and Release) to Second Suppl. to
Mot. for Final Approval and Final Fairness Hr’g (Doc. 47-1) at 7.
41
     Id.
42
  Second Suppl. to Mot. for Final Approval and Final Fairness Hr’g (Doc. 47) at 1; Ex. 3 (Amend. Class Action and
Collective Action Settlement Agreement and Release) to Second Suppl. to Mot. for Final Approval and Final Fairness
Hr’g (Doc. 47-1) at 4.
43
     Id.

                                                        5
                 Case 4:18-cv-00327-LPR Document 48 Filed 01/28/21 Page 6 of 11




       12. There are 176 opt-in Plaintiffs in the FLSA collective who have not excluded themselves

from the proposed Settlement Agreement.44 Under the proposed Settlement Agreement, the

Defendants are providing a total of $30,000.45 The non-excluded FLSA opt-in Plaintiffs will split

this money equally, with each receiving approximately $170 dollars.46 (The individual monetary

award would have been about $156 per person if all the FLSA collective members agreed to stay

in the Settlement.47)

       13. People who are members of the Rule 23 class but not the FLSA collective are receiving

injunctive relief only.48 The injunctive relief is a clarification in the contract language that more

clearly explains the pay structure for bus drivers.49 The Court notes that people who receive only

injunctive relief are not releasing any of their rights to bring any claims.50 The Court further notes

that the administrative costs and burdens associated with attempting to distribute the settlement

among Rule 23 class members (as opposed to the FLSA opt-in collective) would be very high

proportionate to the small total settlement amount.51 Indeed, the administrative costs and fees

might actually burn through all or nearly all of the settlement figure.

       14. Ms. Bishop’s Objection is that the she “cannot see how . . . $156.25 covers the sum of 6

years of time not fully paid for.”52 She asks: “[a]pproximately an average of 4-10 hours a week,



44
  Ex. 3 (Amend. Class Action and Collective Action Settlement Agreement and Release) to Second Suppl. to Mot.
for Final Approval and Final Fairness Hr’g (Doc. 47-1) at 5.
45
     Id. at 6.
46
     Id.
47
     Dec. 4, 2020 Hr’g Tr. at 51.
48
  Ex. 3 (Amend. Class Action and Collective Action Settlement Agreement and Release) to Second Suppl. to Mot.
for Final Approval and Final Fairness Hr’g (Doc. 47-1) at 8-9.
49
     Id. at 6-7.
50
     Dec. 4, 2020 Hr’g Tr. at 33-34.
51
     Id. at 35.
52
     Obj. to Settlement by Meandy Bishop (Doc. 41) at 1.

                                                           6
             Case 4:18-cv-00327-LPR Document 48 Filed 01/28/21 Page 7 of 11




8 months of each year, is supposed to be covered by $156.25?”53 She believes the “sum is not a

fair representation of [her] time” and devoted work during her employment.54 The Court notes

that Ms. Bishop’s Objection fails to acknowledge or wrestle with the fact that the claims brought

in this case had an extraordinarily low probability of success.

       15. Ms. Cook’s Objection argues that “the payment that the county wants to pay for the hours

over 6 is not even .1 cent over the years that the driver has worked . . . .”55 She says this is unfair.

Like Ms. Bishop’s Objection, Ms. Cook’s Objection fails to acknowledge or wrestle with the fact

that the claims brought in this case had an extraordinarily low probability of success.

       16. John Lamb, the named Plaintiff, is entitled to (under the proposed Settlement Agreement)

a service award of $500.56 The Court expressed some concerns about the size of the award during

the hearing.57


                                            LEGAL CONCLUSIONS

       1. The twenty-one people who have requested exclusion from the Settlement Agreement and

the Rule 23 class are entitled to exclusion. They are hereby excluded as they have requested.

       2. The two written Objections are rejected and overruled. Consistent with the discussion in

the Factual Findings section above, the Objections have not identified any unfairness in the

Settlement Agreement or any other reason to stop this Settlement. The fatal flaw in the Objections

is that they do not discount the potential monetary relief on their claims with any realistic notion




53
     Id.
54
     Id.
55
     Obj. to Settlement by Beverly Cook (Doc. 43) at 1.
56
  Ex. 3 (Amend. Class Action and Collective Action Settlement Agreement and Release) to Second Suppl. to Mot.
for Final Approval and Final Fairness Hr’g (Doc. 47-1) at 9.
57
     Dec. 4, 2020 Hr’g Tr. at 22.

                                                          7
          Case 4:18-cv-00327-LPR Document 48 Filed 01/28/21 Page 8 of 11




of chance of success. The chance of success is so low here that any monetary relief is a boon to

Plaintiffs.58

     3. The proposed Settlement Agreement is fair, reasonable, and adequate. All the Van Horn

v. Trickey factors counsel in favor of approving the settlement.59

     4. The single most important factor is a weighing of the merits of the Plaintiffs’ case against

the terms of the settlement. The case at bar is an outlier in terms of just how low the Plaintiffs’

chance of success was and is. The chance of success was and is almost zero. Plaintiffs’ counsel

pretty candidly acknowledged that their theory of liability was mistaken as a matter of law, and

that they discovered this sometime after bringing the case. The Court agrees with this assessment.

In light of this assessment, the settlement terms are more than fair to Plaintiffs. The injunctive

relief is fashioned specifically to rectify the potential confusion bus drivers face when evaluating

their initial contract. The relief helps potential drivers to better understand what their effective

rate of pay will be. That’s likely more than Plaintiffs could have gotten under the law if they

proceeded with their suit. And the monetary relief to the FLSA opt-in collective, while low, is at

least something. Considering how weak the case is, a $30,000 settlement fund is more than fair.

The relief provided seems especially fair because those who got injunctive relief (but not money)

have not given up anything at all in return for it. The only people who released claims are those

who got monetary relief and the only claims released were the (very likely) unmeritorious ones

brought in this lawsuit.



58
  Additionally, the Court notes that one of the Objectors (Ms. Cook) has opted out of the Settlement Class. See Ex.
1 (Opt-Outs) to Notice of Opt-Outs and Objs. And Mot. for Final Approval (Doc. 44-1) at 2. She remains free to
pursue litigation on this matter if she wants to do so and if the statute of limitations has not run.
59
  840 F.2d 604, 607 (8th Cir. 1988) (“The district court must consider a number of factors in determining whether a
settlement is fair, reasonable, and adequate: the merits of the plaintiff’s case, weighed against the terms of the
settlement; the defendant’s financial condition; the complexity and expense of further litigation; and the amount of
opposition to the settlement.”).

                                                         8
             Case 4:18-cv-00327-LPR Document 48 Filed 01/28/21 Page 9 of 11




       5. The Defendant’s financial condition is a factor to be considered. The Court takes into

account the Defendant’s status as a public entity, and the public ramifications that would relate to

an oppressive amount of settlement money. The Defendant can afford to pay this sum as a

settlement (indeed, it could have afforded to pay more). But the Defendant could also have

afforded to continue litigating; had it done so, it likely would have prevailed and Plaintiffs would

have taken nothing. The Defendant’s financial condition is either a neutral factor or slightly leans

in favor of approving the proposed Settlement Agreement.

       6. The complexity and expense of further litigation is a factor to be considered. In this case,

if Plaintiffs were determined to continue, it is likely they would have had to amend their Complaint

and bring different claims based on different facts. This might have necessitated a re-thinking of

and more litigation about conditional certification and class certification. It may well have

required additional and new discovery. In short, the road to success facing the Plaintiffs when

settlement was negotiated was long, dark, and bumpy. Settlement for this amount was a reasonable

alternative.

       7. The amount of opposition to the proposed Settlement Agreement is another factor for

consideration. Two people filed written oppositions. Twenty-one people excluded themselves

from the Settlement Agreement and class. No one objected to the Settlement at the hearing. These

numbers are fairly low compared to the overall FLSA collective pool (around 190 people) and the

Rule 23 collective pool (300-400 people).60 In the circumstances of this case, the Court does not

see the level of opposition as particularly strong or indicative of a problem with the Settlement

Agreement. This factor favors approving the Settlement Agreement.




60
     See Dec. 4, 2020 Hr’g Tr. at 30.

                                                   9
             Case 4:18-cv-00327-LPR Document 48 Filed 01/28/21 Page 10 of 11




       8.   The Court notes that there is a distinction in the relief given to the Rule 23 class (injunctive

relief) and the relief given to the FLSA collective (injunctive and monetary relief). The distinction

is justified, especially considering that members of the Rule 23 class who are not opt-in members

of the FLSA collective action are not releasing any claims at all. Also, it is not lost on the Court

that trying to give monetary relief to the Rule 23 class would require a significant administrative

process that would likely swallow most of the settlement funds. On the contrary, because FLSA

members have already opted-in, it is far easier and less costly to identify them and to identify

where their relief should be sent. Ultimately, the distinction between groups does not undermine

the reasonableness or fairness of the Agreement.

       9. The Court is okay with the $500 service award to Mr. Lamb. It does seem a little high,

especially given that everyone agrees the claims were and are most likely unmeritorious. However,

the Court accepts as persuasive the arguments of Plaintiffs’ counsel that (1) much of the error can

be attributed to counsel; and (2) it takes a fair deal of courage to come forth to sue one’s employer

on behalf of others.61 $500 is not so high as to be unreasonable. It strikes a balance between

incentivizing whistle-blowing and not incentivizing false accusations. And, certainly in the

context of this case, it does not suggest any type of buying-off of the Plaintiff.


                                              CONCLUSION

            For the foregoing reasons, the Court rejects and overrules the two written Objections,

excludes from the Settlement Agreement and class all twenty-one persons that requested such

treatment, concludes that the Settlement Agreement is fair, reasonable, and adequate, and formally




61
     Id. at 23-24.

                                                      10
         Case 4:18-cv-00327-LPR Document 48 Filed 01/28/21 Page 11 of 11




and finally approves the Settlement Agreement.62 The case is DISMISSED with prejudice. The

Court retains jurisdiction to enforce the Settlement Agreement.


        IT IS SO ORDERED this 28th day of January 2021.


                                                          ________________________________
                                                          LEE P. RUDOFSKY
                                                          UNITED STATES DISTRICT JUDGE




62
  Ex. 3 (Amend. Class Action and Collective Action Settlement Agreement and Release) to Second Suppl. to Mot.
for Final Approval and Final Fairness Hr’g (Doc. 47-1).

                                                     11
